Citation Nr: 0920654	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a left ankle strain. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 2002 to June 
2003.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.


FINDING OF FACT

Residuals of a left ankle strain are manifested by marked 
tenderness on palpation of the medial malleolus, exquisite 
tenderness on palpation of a bony mass on the lateral aspect 
of the distal third of fibula, pain on palpation of the 
posterior tibial tendon and Achilles tendon, pain to 
dorsiflexion, dorsiflexion to 20 degrees, plantar flexion to 
30 degrees, instability, stiffness, and weakness. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for residuals of a left ankle strain have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4,71a, Diagnostic Codes 5271-5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for an initial 
compensable evaluation in excess of 20 percent for residuals 
of left ankle strain, in Dingess v. Nicholson, 
19 Vet. App. 473, 490-491 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Thus, VA's duty to 
notify in this case has been satisfied via the April 2005, 
March 2006, and June 2006 letters which notified the Veteran 
of his entitlement amount and payment start date.  Also see 
Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007).  Moreover, since VA's notice obligation was satisfied 
when the RO granted the Veteran's claim for service 
connection, the Board also finds that VA does not run afoul 
of the Court's holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Moreover, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007); cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 
3654 (U.S. June 16, 2008) (No. 07-1209) (holding that 
although Veterans Claims Assistance Act of 2000 notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board acknowledges that the 
Veteran's claims file was not made available to the examiner 
during the July 2006 VA examination.  However, his claims 
file was available to the earlier April 2005 VA examiner.  
Moreover, the Veteran's VA treatment records, including his 
magnetic resonance imaging (MRI) test results were reviewed 
by the examiner.  In these circumstances, the Board finds 
that the examinations were adequate and a remand for another 
VA examination is not required.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Therefore, as there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (finding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant). 

Once service connection has been granted, disability ratings 
are determined by the application of the VA's Schedule for 
Rating Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

In December 2004, the Veteran filed a claim for service 
connection for a left ankle condition.  Service connection 
for residuals of a left ankle strain was granted by a April 
2005 rating decision and a 20 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271-5262, effective 
December 16, 2004.  In the selection of code numbers assigned 
to disabilities, injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2008).  The hyphenated diagnostic code in this 
case indicates that limitation of motion of the ankle under 
Diagnostic Code 5271, is the service-connected disorder, and 
impairment of the tibia and fibula, under Diagnostic Code 
5262, is a residual condition.

The Veteran subsequently filed a notice of disagreement in 
June 2005 asserting that he experienced constant pain on both 
sides of his ankle as well as in his Achilles tendon and his 
ability to walk was hindered. 

An April 2005 VA examination noted that the Veteran reported 
that since twisting his left ankle while running at boot camp 
in 2002, he experienced severe pain and swelling.  Treatment 
after the incident included the application of ice packs and 
the use of an ankle support and crutches.  On examination the 
left ankle had a mass on the lateral aspect of the distal 
third of the fibula, marked tenderness on palpation of the 
medial malleoulus, and exquisite tenderness on palpation of a 
bony mass on the lateral aspect of the distal third of the 
fibula.  Range of motion testing revealed dorsiflexion to 20 
degrees and plantar flexion to 30 degrees.  The testing was 
repeated three times without any apparent pain or weakness.  
A normal gait was noted.  X-rays showed a bone irregularity 
involving the tip of the medial malleolus and a bony spur on 
the lateral aspect of the distal third of the fibula.  The 
diagnosis was symptomatic residuals of a left ankle strain 
with a healed avulsion fracture of the tip of the medial 
malleolus and a bony spur involving the lateral aspect of the 
distal third of the left fibula.  

VA treatment records dated in April 2005 through March 2006 
noted the Veteran's complaints of left ankle pain.  During a 
January 2006 examination, the Veteran reported recent re-
injury to the left ankle and presented with Achilles 
tendinitis, pain upon ambulation, pain and numbness along the 
Achilles and medial aspect of the left foot, tenderness along 
the fibula, and metatarsophalangeal joint pain with joint 
plantar flexion.  The Veteran further reported that pain was 
present with every step.  A January 2006 x-ray of the left 
foot and ankle revealed no fracture or dislocation.  It was 
further noted that the ankle mortise was anatomically aligned 
and soft tissues were unremarkable.  The Veteran was issued a 
Bledsoe boot and crutches.  

The Veteran returned in February 2006 complaining of pain 
along the medial rear foot.  The Veteran also reported that 
his ankle had improved by fifty percent since wearing the 
Bledsoe boot and taking etodolac.  Upon examination, the 
examiner noted pain at the watershed of the Achilles tendon 
with no signs of complete rupture, pain along the posterior 
tibial tendon from the medial malleolus to insertion with 
muscle strength rated a four out of five, pain on palpation 
of the posterior tibial tendon and Achilles tendon, and no 
plantar flexion of the hallux at the hallus interphalangeal 
joint.  Posterior tibial muscle strength and Achilles muscle 
strength were both rated a three out of four.  

The Veteran's February 2006 magnetic resonance imaging scan 
(MRI) revealed normal marrow spaces and normal achilles 
tendon, intact flexor, extensor, and peroneal tendons without 
abnormal internal signal or tenosynovitis, unremarkable 
articular cartilage of the ankle and subtalar joints, intact 
plantar fascia, clear tarsal tunnel without mass effect, and 
no evidence of tarsal coalition.  The examiner reported that 
according to a radiologist who had conducted the MRI, the 
Veteran had normal ankle anatomy and no Achilles or posterior 
tibial tendonopathy.  The examiner ultimately reported that 
the ankle MRI was normal and there was an unremarkable 
appearance to the posterior tibial and Achilles tendons.  The 
Veteran refused posterior tibial tendon injection.

During a July 2006 VA examination, the Veteran reported 
constant ankle pain that worsened with activity, as well as 
instability, stiffness, and weakness.  It was noted that the 
Veteran wore orthotic inserts and a brace, his ankle disorder 
also affected the motion of his knee and back, he experienced 
moderate weekly flareups, he was unable to stand for more 
than a few minutes at a time, and he was able to walk one 
quarter mile.  


Upon examination, it was noted that the Veteran presented 
with an abnormal shoe wear pattern and walked with a slight 
limp.  Range of motion testing revealed dorsiflexion to 20 
degrees, with pain beginning at 20 degrees upon both active 
and passive motion, and plantar flexion to 40 degrees upon 
active motion and 45 degrees upon passive motion, with pain 
beginning at 40 degrees upon both active and passive motion.  
The VA examiner noted that there was no loss of bone, 
inflammatory arthritis, or joint ankylosis.  The examiner 
further noted that the Veteran could not actively invert or 
evert his left ankle more than approximately 5 degrees upon 
active motion and approximately 10 degrees upon passive 
motion, and he could not passively or actively flex his left 
first toe to the same extent as his right toe.  

The diagnosis was residuals of a left ankle strain.  The 
examiner also reported that the Veteran's condition did not 
effect feeding; mildly effected traveling, bathing, 
toileting, and grooming; moderately effected chores, 
shopping, dressing, and driving; and severely effected 
exercise, sports, and recreation.  

Under Diagnostic Code 5262, the current 20 percent evaluation 
contemplates malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent rating is warranted 
for malunion with marked knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  

The objective medical evidence of record shows that the 
Veteran's current residuals of left ankle strain are 
manifested by pain upon palpation of the posterior tibial 
tendon and Achilles tendon, pain along the posterior tibial 
tendon from the medial malleolus to insertion, marked 
tenderness on palpation of the medial malleolus, exquisite 
tenderness on palpation of a bony mass on the lateral aspect 
of the distal third of the fibula, and pain and numbness 
along the medial aspect of the left foot.  However, there is 
no indication in the record of malunion of the tibia and 
fibula.  In fact, the April 2005 and January 2006 x-rays were 
negative for any fracture or dislocation and noted that the 
ankle mortise was anatomically aligned and soft tissues were 
unremarkable.  Moreover, the February 2006 MRI did not show 
malunion of the tibia or fibula.  It was further noted that 
the MRI was normal and the Veteran had "normal ankle 
anatomy."  Therefore, a rating in excess of 20 percent for 
residuals of a left ankle strain is not warranted under 
Diagnostic Code 5262.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a maximum 20 
percent rating is warranted for marked limited motion of the 
ankle.  Therefore, as the Veteran is currently rated at 20 
percent for residuals of a left ankle strain, a higher rating 
is not possible under this diagnostic code.  The Board has 
considered whether a rating in excess of 20 percent is 
warranted for the Veteran's left ankle disability based on 
functional loss due to pain, weakness, and flare-ups.  38 
C.F.R. §§ 4.40, 4.45 (2008).  However, if a claimant is 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
In this case, the veteran is receiving a 20 percent 
evaluation for his left ankle disorder under Diagnostic Code 
5271, which is the maximum rating allowable.  Accordingly, 
the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 
are not for consideration. 

The objective medical evidence of record is also negative for 
ankylosis of the ankle, ankylosis of the subastragalar or 
tarsal joint, malunion of the os calcis or astragalus, or 
astragalectomy a rating in excess of 20 percent under other 
diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273, 5274 (2008); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  

Evaluating a disability using either the corresponding or 
analogous diagnostic codes contained in the Schedule is 
generally sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO 
or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then his 
disability picture is contemplated by the Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996) (finding that when service-connected disability 
affects employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b) (1) is applicable).

The Board acknowledges the Veteran's claims that he has 
experienced constant pain in both sides of his ankle and 
sharp pain in his Achilles tendon, that he has difficulty 
running or walking long distances, and that "[s]ometimes the 
pain is so bad [he] can barely walk during the day and can't 
keep [his] foot still because it hurts so bad."  However, 
the Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render inadequate 
the rating assigned for his residuals of left ankle strain.  
Thus, when comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are congruent with the disability 
picture represented by the assigned rating, as they 
reasonably describe his disability level and symptomatology 
for the rating period in question.  Therefore, a schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5271-5262.

Thus, the Board finds that no part of the Veteran's 
disability picture, based on the evidence of record with 
respect to his residuals of left ankle strain, can be 
characterized as an exceptional case, so as to render the 
schedular evaluation inadequate.  The threshold determination 
for a referral for extraschedular consideration was not met 
with respect to the Veteran's residuals of left ankle strain, 
and consequently, the Board finds that he is not entitled to 
referral for an extraschedular rating for that disorder.  
Thun, 22 Vet. App. at 115.  


As the objective medical evidence of record does not reflect 
objective clinical results meriting an initial evaluation in 
excess of 20 percent for residuals of left ankle strain, the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 20 percent for residuals 
of a left ankle strain is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


